Sup. Ct. S. D. [Probable jurisdiction noted, 475 U. S. 1008.] The parties are directed to file supplemental briefs within 20 days addressing the following questions:
“1. Under 49 U. S. C. § 1513(d)(3), the subsection ‘shall not apply to any in lieu tax which is wholly utilized for airport and aeronautical purposes.’ Is the question whether a state tax is an ‘in lieu tax which is wholly utilized for airport and aeronautical purposes,’ one of state or federal law?
“2. If federal law governs the question whether a tax is an ‘in lieu tax’ under § 1513(d)(3), is the South Dakota Airline Flight *959Property Tax, S. D. Codified Laws, Ch. 10-29, an ‘in lieu tax’ under § 1513(d)(3)?”
The Solicitor General is invited to file a brief within 20 days expressing the views of the United States on these questions.
Justice White and Justice Marshall dissent from the order directing supplemental briefing.